ORDER
PER CURIAM.
On consideration of Bar Counsel’s motion of suggestion of death, and the certified copy of the District of Columbia, Department of Health, Certificate of Death, and it appearing that the respondent died on December 20, 2006, and it further appearing that the Court issued an opinion on May 17, 2007, disbarring respondent from the practice of law in the District of Columbia, it is
ORDERED that the opinion issued by the Court on May 17, 2007, and the decision to disbar respondent from the practice of law in the District of Columbia are hereby vacated.